Citation Nr: 0407873	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  95-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of status post-operative right trigger thumb release.  

2.  Entitlement to a compensable evaluation for the residuals 
of status post-operative left trigger thumb release.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to May 1976 and from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to compensable ratings for service-
connected postoperative scars related to tenosynovitis of the 
wrists.  The veteran testified at a personal hearing before 
the undersigned Veterans Law Judge in November 1996.  A copy 
of the transcript of that hearing is of record.

In a March 2003 decision the Board denied entitlement to 
evaluations in excess of 10 percent for left and right wrist 
scars, granted entitlement to separate 10 percent ratings for 
left and right wrist tenosynovitis disabilities, and notified 
the veteran that additional development would be undertaken 
on the issues of entitlement to a compensable evaluation for 
right and left trigger thumbs, pursuant to the provisions of 
38 C.F.R. § 19.9(a)(2).  

In November 2003, the Board noted the provisions of 38 C.F.R. 
§ 19.9(a)(2) which had allowed the Board to undertake 
development without waiver of agency of original jurisdiction 
(AOJ) consideration of additional evidence obtained was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The issues on appeal were remanded to 
the RO for appropriate consideration.  

The Board notes that the veteran's service representative in 
a February 2004 brief asserted a remand was warranted because 
a January 2004 supplemental statement of the case was 
inadequate, in essence, in failing to address the 10 percent 
ratings for left and right wrist tenosynovitis disabilities 
established by a May 2003 rating decision.  Although the 
procedural development of this case is somewhat confusing, 
the Board's March 2003 decision resolved the increased rating 
issues as to left and right wrist tenosynovitis disabilities 
leaving the issues of entitlement to compensable evaluations 
for the residuals of status post-operative left and right 
trigger thumb release as the only remaining matters for 
appellate review.  For other reasons, however, the Board 
finds the case must be remanded to the RO prior to appellate 
review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates the veteran has not been 
adequately notified of the VCAA as it applies to his present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

In a decision issued May 1, 2003, the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii), a regulation which 
had allowed the Board to provide the requisite VCAA notice 
without remanding such matters to the AOJ.  Disabled American 
Veterans, 327 F.3d 1339.  Hence, the Board may not provide 
the veteran notice on its own.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran claims he has experienced discomfort in manipulating 
his thumbs.  Records show he underwent medical procedures for 
bilateral trigger thumb release in 1995 and an additional 
right trigger thumb release in 2002.  Although a VA 
examination was conducted in July 2003, pertinent matters 
concerning the issue on appeal were not addressed in the 
provided report.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to these claims.  

2.  The veteran should be scheduled for 
an examination to obtain specific answers 
to the following questions:
(a)  Does the veteran suffer from 
ankylosis of either thumb?  If so, is 
the ankylosis favorable or 
unfavorable?
(b)  Is there any objective evidence 
of functional limitation (such as grip 
impairment) due to pain?  If so, that 
limitation should be set forth in 
detail.
(c)  Can the severity of either thumb 
pathology be considered the equivalent 
of amputation of the thumb?  
(d)  Does the veteran suffer from any 
degenerative changes of either thumb?  
If so, is such arthritis etiologically 
due to or the result of the trigger 
thumb condition or of the 
tenosynovitis condition?
(e)  Is there limitation of motion of 
either thumb such that a gap of more 
than 2 inches (5.1 cm) is shown with 
the thumb attempting to oppose the 
fingers?  A gap of one to two inches 
(2.5 to 5.1 cm)?  A gap of less than 
one inch (2.5 cm)?
(f)  Is there any neurologic 
impairment of either thumb?  If so, 
identify the nerve involved and the 
etiologic cause.  
The claims folder must be available to, 
and reviewed by, the examiner.  
Additional tests or studies should be 
performed as necessary for adequate 
opinions.  The examiner should reconcile 
any opinions given with the other 
evidence of record and provide a complete 
rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  Whether 
or not any additional evidence or 
information is received, the RO must re-
adjudicate the claims.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


